Citation Nr: 1020307	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1966 to 
April 1968, April 1972 to February 1974, and February 1978 to 
February 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, and February 2010, the Board remanded this 
appeal for additional due process development.  It has since 
been returned to the Board for further appellate action.

The record reflects that the appellant is incarcerated for 
aggravated sexual assault for a period of 50 years, ending in 
the year 2039.  As will be discussed in more detail below, 
this circumstance has impacted VA's ability to provide the 
appellant a hearing.


FINDING OF FACT

The Veteran's thoracic scoliosis is manifested by range of 
forward flexion that exceeds 30 degrees, without additional 
functional impairment, without incapacitating episodes having 
a total duration of at least 4 weeks during the past 12 
months, and without associated neurological impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for thoracic scoliosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a February 2004 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an August 2004 letter.  Thus, contrary to 
VCAA requirements, some of the VCAA-compliant notice in this 
case was provided after the initial adjudication of the 
claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  However, the timing deficiency was cured by 
readjudication of the claim in January 2007 and December 2008 
supplemental statements of the case.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995). 
 
While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility, or if unable 
to do so, having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton, at 191.

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records, as well as the records of the infirmary at 
the correctional facility in which he is incarcerated.  In 
addition, the Veteran was afforded VA examinations as to the 
extent of disability in April October 2005 and September 
2007.  These examinations were adequate because each was 
performed by a medical professional, solicitation of history 
and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The two most recent were also 
based on a review of claims file.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Regarding the Veteran request for a hearing, in his January 
2006 VA Form 9, the Veteran indicated that he sought to 
appear for a Board Video Hearing.  In correspondence dated 
January 2009, the appellant again requested a Board Video or 
in-Person Hearing.  In March 2009, the Board remanded this 
case for scheduling of the hearing request.  In a letter to 
the Texas Department of Criminal Justice (Huntsville Prison) 
(TDCJ) dated April 2009, VA informed the incarcerating 
facility that a hearing would be scheduled and conducted at 
the Houston RO.  VA requested to know whether TDCJ had any 
special arrangements to bring the appellant to the hearing.  
No response was received.  In a letter dated May 2009, VA 
informed the appellant of the date, time, and location of his 
scheduled hearing.  The hearing date was June 29, 2009.  VA 
further informed him that DAV would assist him at the 
hearing.  This letter was returned to sender.

In a letter received by VA on May 13, 2009, the appellant 
indicated he had received notification of the hearing date.  
He stated that the person VA should notify, however, was the 
warden.  He further stated that, because he was notified of 
the hearing date, security concerns were raised at TDCJ and 
he may not be allowed to attend the scheduled hearing.  In a 
letter received by VA on June 10, 2009, the appellant 
indicated that he had received a May 19, 2009, letter from VA 
and he addressed his ability to travel for the hearing.  He 
reported that all transportation for inmates must be arranged 
through the warden, and the inmate may not know when a 
transfer is to take place for security reasons.  The record 
reflects that the appellant failed to report for his 
scheduled hearing in June 2009.

In July 2009, the Board granted a motion to reschedule the 
video conference hearing with the Board.  It was noted that 
the time and date of the hearing would be withheld from the 
appellant, and that the warden would be sent the notification 
of the rescheduled date and time.  The record suggests that 
the appellant was scheduled for and failed to show at a 
hearing on January 12, 2010.  However, the Board determined 
that the claims folder contained no documentation that the 
warden was informed of the rescheduled hearing.  Therefore, 
the claim was again remanded.  The record reflects that the 
warden of TDCJ Huntsville was notified that the Veteran was 
scheduled for a hearing in April 2010, and that the date and 
time of the hearing had been withheld from the Veteran.  The 
Veteran failed to report at the scheduled time.  

In sum, the VA has pursued exhaustively every lead and 
suggestion of the Veteran with regard to scheduling a hearing 
on this matter.  Based on the lack of response from TDCJ, the 
Board concludes that the RO has made adequate attempts to 
afford the Veteran a hearing and that there is no reasonable 
possibility that further attempts would prove fruitful.  

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt, 
remaining is resolved in favor of the Veteran.  38 C.F.R. §  
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  With any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2009).

Historically, in a November 1982 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for scoliosis of the thoracic spine at T-6, with 
history of trauma and muscle spasm, pursuant to former 
Diagnostic Code 5295, effective July 16, 1982.  The May 2004 
rating decision subsequently granted a higher initial rating 
of 20 percent, under current Diagnostic Code 5237, effective 
February 14, 2004.  

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent rating is 
for assignment where forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires a showing of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is available for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating requires unfavorable ankylosis of the 
entire spine.

The following notes are also provided:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
available with incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

In order to warrant a higher evaluation based upon functional 
impairment, the disability must approximate the functional 
equivalent of limitation of flexion to 30 degrees or less.  
See DeLuca.  Considering the lay and medical evidence in 
light of the above-noted criteria, the Board finds that a 
rating in excess of 20 percent for the Veteran's service 
connection thoracic spine disability is not warranted.  In 
essence, the evidence does not demonstrate limitation of 
motion, or the functional equivalent thereof, to the degree 
contemplated for a higher rating, or incapacitating episodes 
due to intervertebral disc syndrome, and there is no 
associated neurological impairment.  

Regarding limitation of motion, the report of VA examination 
in October 2005 reveals forward flexion measured from 0 to 70 
degrees.  Extension was from 0 to 20 degrees.  Right lateral 
flexion was from 0 to 10 degrees.  Left lateral flexion was 
from 0 to 20 degrees.  Right and left rotation were from 0 to 
10 degrees.  Repeated measurements were the same.  There was 
a right-sided curvature of the spine that was observable in 
standing position.  This deformity became more apparent with 
forward flexion.  Otherwise, there was symmetry and rhythm of 
spinal motion.  

Although the examiner noted pain associated with motion, he 
found that this occurred at the terminal portions of motion.  
As such, there is no additional functional impairment due to 
pain.  Rather, the measured range of motion includes only 
motion prior to the onset of pain.  Regarding pain, the 
examiner found that the Veteran uses no medication for pain, 
and described his pain as a 3 out of 10, every day.  He has 
occasional flare-ups, the last time was six months prior.  
This lasted for three days.  That particular time was a 
flare-up of a severe nature.  He stated that he had to be 
"picked up."  He says the flare-ups are extremely variable 
and used to occur more often while he was in the military.  
This would be once every 3-4 months.  Precipitating factors 
can be weather changes, or, if he picks up something with one 
hand.  

The report of VA examination in September 2007 reveals 
flexion to 90 degrees and extension to 30 degrees.  Repeat 
flexion and extension of his back produced some stiffness, 
but no pain, weakness, or fatigue.  He had right lateral and 
left lateral flexion of 30 degrees.  He had right lateral and 
left lateral rotation of 30 degrees.  The Veteran indicates 
he has a constant pain around his back.  He does get flare-
ups primarily with weather change and other reasons that he 
is not sure about.  Visible examination of the lumbar 
thoracic spine in the 90 degrees position shows no elevation 
of one scapula versus the other.  This has indicated that he 
has minimal scoliosis.  He can rise out of a chair without 
the use of his hands or his arms.  He has a normal gait and 
normal erect posture.  Visual examination of the lumbar 
thoracic spine does not indicate scoliosis from a visible 
standpoint.  He has no paraspinous or spinous tenderness or 
muscle spasm.  He has normal flexion and extension against 
force.  

The report of VA examination in April 2004 reveals that, 
while the Veteran complains of constant throbbing in the 
upper back and upper thoracic spine, he takes no medication 
on a regular basis for his back, and utilizes no crutches, 
braces, canes or other assistive devices.  He described no 
additional affects of the condition on his usual occupation 
or daily activities.  He described no additional limitation 
following repetitive use during flare ups.  He walked with a 
nonantalgic gait.  

In sum, the criteria for a 40 percent rating based on 
limitation of motion and functional impairment are not met, 
as even considering pain, weakness, fatigue or incoordination 
associated with motion, forward flexion of the thoracolumbar 
spine is not functionally limited to 30 degrees or less, and 
there is no finding consistent with favorable ankylosis of 
the entire thoracolumbar spine.  The Veteran's complaints of 
pain are generally consistent with measured range of motion.  
Although occasionally more severe, these episodes are not of 
such frequency as to result in overall symptomatology that is 
the equivalent of forward flexion limited to 30 degrees or 
less.

Regarding neurological impairment, the October 2005 examiner 
found that the Veteran had an episode, during the last flare-
up, of left arm/ hand numbness that lasted for 1-1/2 hours.  He 
also found decreased sensation to the left lower extremity 
anteriorly, and decreased strength to the right quadriceps.  
However, otherwise, strength was 5 out of 5, bilaterally to 
the lower extremities.  Reflexes are 2+ at the knees, and 0+ 
at the ankles.  The Veteran reported no weakness, or bladder 
or bowel complaints.  The Veteran's activities of daily 
living had no effect on his back pain.  
  
The report of VA examination in September 2007 reveals no 
indication of radicular symptoms.  He had no bowel, bladder, 
or sexual dysfunction.  He said he does get some 
incapacitating events every few months where he has to rest 
for several days.  However, he had a negative straight leg 
lift on the left and the right.  There was no indication of 
lower extremity radiculopathy or sensory deprivation on the 
left or the right.  There was no indication of quadrant or 
hamstring muscular atrophy, or muscle weakness on the left or 
the right.  He had normal patella, Achilles tendon, and deep 
tendon reflexes on the left and on the right.

The report of VA examination in April 2004 reveals that the 
Veteran denied any radicular symptoms.  He exhibited a normal 
neurological evaluation in the upper extremities and upper 
thoracic spine.  His neurological evaluation revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in both upper extremities.  

In sum, setting aside the lack of evidence of bed rest 
prescribed by a physician, neither the Veteran's statements 
nor the medical evidence suggest incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  As such, a 40 percent 
rating is not warranted on that basis.  In addition, while 
the October 2005 noted a single account of left arm numbness, 
and decreased sensation and strength in the lower 
extremities, he did not relate this to the service-connected 
condition.  Indeed, the September 2007 examiner concluded 
that there was no indication of radicular symptoms or 
associated neurological impairment, and found that scoliosis 
is not symptomatic in anyone unless it is greater than 25 
degrees.  The Veteran's scoliosis is approximately 11 degrees 
as measured on X-ray, and that 11 degrees of scoliosis is not 
symptomatic for anything.  He further found that he would not 
expect any degree change in the scoliosis unless he develops 
osteoporosis over time, and that, at this time, his service-
connected scoliosis is nonsymptomatic.  

The Board acknowledges the presence of arthritis shown by X-
ray, however, the Veteran is already assigned a rating higher 
than 10 percent on the basis of limitation of motion.  
Moreover, the September 2007 examiner found that this was 
age-acquired degenerative disc disease, which is probably the 
cause of his discomfort at this time.  According to the 
examiner, the scoliosis does not aggravate or influence his 
degenerative disc disease at the degrees that it currently 
is.  Rather, his symptoms are due to age-acquired 
degenerative disc disease.

Based on the above noted findings, the Board concludes that 
there is no schedular basis for a rating higher than 20 
percent.  In addition, when a claimant is awarded service 
connection and assigned an initial disability rating, 
separate disability ratings may be assigned for separate 
periods of time in accordance with the facts found.  Such 
separate disability ratings are known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court 
extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  Here, as indicated by the 
findings above, the disability has not significantly changed.  
In particular, the Board notes that, at no time during the 
period under consideration here have the criteria for a 
rating higher than 20 percent been met.  Therefore, a uniform 
evaluation is warranted.

Turning to entitlement to an extraschedular rating, 
consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  

In sum, the Veteran's service-connected thoracic scoliosis is 
manifested by range of forward flexion that exceeds 30 
degrees, without additional functional impairment, without 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months, and without associated 
neurological impairment.  As such, a disability rating higher 
than 20 percent is not warranted.  

In reaching this conclusion, the Board has considered the 
Veteran's description of his symptoms, both to medical 
examiners and to VA.  These descriptions are generally 
consistent with the clinical findings, and provide no basis 
for a higher rating.  The Board has also considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



ORDER

A disability rating higher than 20 percent for thoracic 
scoliosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


